Per Curiam.
The petitioner herein, by his unverified petition, seeks an alternative writ of mandate to compel the LaPorte County Superior Court to hear an alleged petition for writ of habeas corpus which petitioner alleges is now pending in said court.
Petition for writ of mandate is denied on authority of Wilson v. LaPorte County Superior Court (1951), 229 Ind. 307, 96 N. E. 2d 879; and State ex rel. Spires v. Bottorff, Judge (1949), 227 Ind. 229, 84 N. E. 2d 882.
Note.—Reported in 99 N. E. 2d 106.